Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 29 November 2021.
Claims 1, 4, 5 and 6 are pending. Claims 1, 4, and 5 are amended. Claims 2 and 3 are cancelled.
Claim Interpretation
“An external substrate transfer device” (claim 1) has no corresponding structure in the specification but does not explicitly appear to be a part of the instant invention. Therefore limitation "an elevating part configured to raise and lower the target substrate to deliver the target substrate between an external substrate transfer device and the stage" shall be interpreted as the elevating part is capable of delivering the target substrate between an external substrate transfer device and the stage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,  4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki et al. (US 2010/0092666 A1 hereinafter “Morisaki”) in view of Yamazkai et al. (US 5,462,800 hereinafter “Yamazaki”), Yasuda et al. (JP2000169294A hereinafter “Yasuda” and referring to English Machine Translation), Tuffias et al. (US 5,780,157 hereinafter “Tuffias”), Miracle et al. (ASM Handbook Volume 21 –Composites. 72- Processing of Carbon-Carbon Composites pp. 600-612; hereinafter “Miracle”), Begarney et al. (US 2012/0111271 A1 hereinafter “Begarney”)and Ogliari et al. (US 2021/0189594 A1 having effectively filed date of 08 Feb 2016 and hereinafter “Ogliari”).
Regarding claim 1, Morisaki teaches a film forming apparatus (comprising film deposition apparatus 100, Fig. 3, paragraph [0088]) for heating a target substrate (W, Fig. 4) on a stage (comprising susceptor 103, Fig. 4, paragraph [0116] ), supplying a processing gas to the target substrate (paragraph [0092]), and performing a film forming process on the target substrate (substrate W, Fig. 4, paragraph [0100]), comprising: 
A susceptor (comprising thermal insulation member 105, Fig. 4, paragraph [0112]) having an internal space (comprising reduced pressure space 101a, Fig. 4, paragraph [0114]) for accommodating the stage (comprising 103, Fig. 4), wherein the processing gas is supplied to the internal space (comprising 101a, Fig. 4) and is inductively heated (paragraph [0091]-[0092]); 
a rotary shaft part (comprising lower portion of shaft 108 see arrow in the lower portion of 108 indicating rotation, Fig. 4) configured to rotatably support the stage (comprising 103, Fig. 4)(paragraph [0118]); and 
an elevating part including a support portion formed in a disc-shaped (comprising disk-shaped distal end portion of shaft 108 (see up down arrows), Fig. 4, paragraph [0118]) configured to raise and lower (via driving portion 109, Fig. 4) the target substrate (W, Fig. 4) to deliver the target substrate (W, Fig. 4) between an external substrate transfer device and the stage (comprising 103, Fig. 4) (paragraph [0118],[0120], [0139]),
Morisaki is silent regarding the material of the rotary shaft part and the elevating part and does not explicitly teach wherein at least one of the rotary shaft part and the elevating part is formed of a material having a thermal conductivity of 15 W/m-K or less and a melting point of 
However, Yamazaki teaches that carbon-matrix/carbon fiber (C/C) composite material (i.e. carbon-fiber-reinforced carbon composite material) is suitable for use as  a susceptor/wafer holder in epitaxial chemical vapor deposition processes due to high heat resistance and reliability (i.e. long life) and further teaches that the carbon fibers are graphite (col 1 line 15-38).
 Yasuda specifically teaches a rotary shaft (60, Fig. 1 and 3) comprising carbon fiber reinforced carbon (C/C component 61, Fig. 3) in a silicon processing apparatus (paragraph [008],[0010]). Yasuda and Yamazaki are relevant art in that both teach components of a substrate support in a processing apparatus.
Additionally, Tuffias teaches that carbon fiber reinforced carbon matrix composites are lightweight, high strength, refractory, structural materials whose strength increases with temperature and the thermal and mechanical properties of carbon-carbon composites are highly tailorable (col 4 line 53-col 6 line 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select material such as a carbon-fiber reinforced carbon composite material for the rotary shaft in view of teachings of Yamazaki, Yatsuda, and Tuffias in the apparatus of Morisaki as a known material suitable as a part of substrate support component for an epitaxial chemical vapor deposition apparatus (Yamazaki: col 1 line 15-38) such as a rotary shaft (Yasuda paragraph [0010]) since the carbon-fiber reinforced carbon composite material is light weight, high strength and has highly tailorable thermal and mechanical properties (Tuffias: col 4 line 53-col 6 line 8). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Regarding limitation "wherein a direction perpendicular to a fiber axis of the carbon-fiber-reinforced carbon composite material and an axial direction of the rotary shaft part are parallel to each other," see annotated explanatory figure below.

    PNG
    media_image1.png
    615
    1179
    media_image1.png
    Greyscale

Miracle teaches that carbon-fiber-reinforced carbon composite material (i.e. carbon-carbon composites or CCC) has anisotropic properties specifically that the thermal and electrical properties along the fiber axis are excellent (i.e. high) while thermal and electrical properties across the fiber axis are poor; thus the material acts as a heat conductor along the fibers but across the fiber (i.e. perpendicular to the fiber axis)  it acts as an insulator (page 606 right column-page 607 left column and right column).
Additionally, Begarney teaches that heat can be lost from the stage (wafer carrier, 76, Fig. 3-5) through the rotation shaft (comprising shaft upper segment 81 and multi-segment center shaft 75, Fig. 3-5) of a film forming apparatus (CVD reactor, Fig. 3, abstract) and teaches configuring a rotation shaft to have a low thermal conductivity and designed to have high thermal transfer resistance to reduce thermal losses from the stage (comprising wafer carrier 76, Fig. 3-5) through the rotation shaft (comprising 81 and 75, Fig. 3-5) (paragraph [0026],[0089],[0091]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the carbon fiber reinforced carbon composite material to have a configuration wherein a direction perpendicular to a fiber axis of the carbon-fiber-reinforced carbon composite material and an axial direction of the rotary shaft part are parallel to each other (i.e. the across fiber direction is the vertical direction which is parallel to the axial direction of the rotary shaft) in view of teachings of Miracle and Begarney in the apparatus of Morisaki in view of Yamazaki, Yasuda, and Tuffias since arranging the fibers of the material in such a way would make the material an insulator (see teachings of Miracle) in the vertical direction thus enabling reduced thermal loss vertically from the stage to the rotary shaft (Begarney: paragraph [0026],[0089],[0091],[0092]).
Further regarding limitations "a material having a thermal conductivity of 15 W/m-K or less and a melting point of 1,800 degrees C or higher," and "wherein the material has an electrical resistivity of 10 to 50 µΩ-m," Miracle further substantiates/teaches that  carbon-fiber-reinforced carbon composite material (i.e. carbon-carbon composites or CCC) can maintain the material properties at 2000 C which is understood to mean that the carbon-fiber-reinforced carbon composite material (i.e. carbon-carbon composites or CCC) can withstand temperatures of at least 2000C without melting, thus meeting limitation "a melting point of 1800 degrees C or higher." (Note: Morisaki teaches that the film forming apparatus reaches temperatures of 1650 degrees C (paragraph [0102]).) Furthermore, Miracle substantiates/teaches that the thermal conductivity in the perpendicular direction (i.e. across the fiber axis) can be 4-7 W/m-K (Table 6 on page 607 left column) and the electrical resistivity can be  8-12 or 33-37 µΩ-m in the parallel to the fiber axis (Table 6 page 607 left column). Note: taught ranges overlap or lie within claimed ranges "15 W/m-K or less" and "electrical resistivity of 10 to 50 µΩ-m." 
Additionally, Ogliari teaches that the distribution of temperature on a susceptor (i.e. stage/substrate holder/substrate support) depends on the electrical and chemical/material 
Additionally, Begarney teaches that heat can be lost from the stage (wafer carrier, 76, Fig. 3-5) through the rotation shaft (comprising shaft upper segment 81 and multi-segment center shaft 75, Fig. 3-5) of a film forming apparatus (CVD reactor, Fig. 3, abstract) and teaches configuring a rotation shaft to have a low thermal conductivity and designed to have high thermal transfer resistance to reduce thermal losses from the stage (comprising wafer carrier 76, Fig. 3-5) through the rotation shaft (comprising 81 and 75, Fig. 3-5) (paragraph [0026],[0089],[0091]-[0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the electrical properties (i.e. resistivity) and thermal properties (i.e. thermal conductivity and melting point) of the carbon fiber reinforced carbon material in view of teachings of Miracle, Ogliari and Begarney in the apparatus of Morisaki in view of Yamazaki, Yasuda, Tuffias and Miracle to enable, with regards to melting point, the material of the rotary shaft to withstand the high operating temperature of the film forming apparatus  and, with regards to electrical resistivity and thermal conductivity, optimizing the temperature distribution of the stage/substrate support assembly to enable optimized substrate processing.
Regarding claim 4, Morisaki further teaches that the susceptor (comprising 105, Fig. 4) is formed from graphite (paragraph [0106]).
Regarding claim 5, Morisaki further teaches the internal space (101a, Fig. 4) of the susceptor is heated to a temperature of 1600 degrees C or higher by the inductive heating (paragraph [0101]-[0102]; since the holding part 102 including stage 103 is heated to 1650 degrees C and the internal space includes the space for holding the stage 103, it is understood that this limitation is met).
Regarding claim 6, Morisaki further teaches wherein a SiC film is formed by the film forming process (paragraph [0095]). Further, limitation “wherein a SiC film is formed by the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Response to Arguments
Applicant's arguments filed 29 Nov 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks last paragraph of page 8-top of page 9) regarding claim 1, Begarney and Frick fail to disclose or suggest the features "at least one of the rotary shaft part and the elevating part is formed of a material having a thermal conductivity of 15 W/mK or less and a melting point of 1800 degrees C or higher," "the material has an electrical resistivity of 10 to 50 µohm" and "the material is a carbon-fiber-reinforced carbon composite material" recited in amended claim 1.
Examiner responds claim 1 rejection has been modified in view of Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Morisaki in view of Yamazaki, Yasuda, Tuffias, Miracle, Begarney, and Ogliari as detailed in the claims rejections above. In the current rejections, Frick is no longer cited and therefore applicant’s arguments directed toward Frick are moot. Further, Yamazaki teaches the use of carbon fiber reinforced carbon as a known suitable material for a substrate supporting structure and Yasuda specifically teaches the used of carbon fiber reinforced carbon in a rotary shaft. Tuffias teaches that one of ordinary skill in the art would be motivated to select carbon fiber reinforced carbon since this material is  light weight, high strength and has highly tailorable thermal and mechanical properties (Tuffias: col 4 line 53-col 6 line 8). Additionally, Miracle teaches that carbon-fiber-
Applicant argues (remarks page 9 second paragraph) regarding claim 1, none of Morisaki, Begarney, Frick, Yamazaki, and Tuffias discloses or suggests the feature "a direction perpendicular to a fiber axis of the carbon-fiber-reinforced carbon composite material and an axial direction of the rotary shaft part are parallel to each other" recited in amended claim 1.
Examiner responds claim 1 rejection has been modified in view of Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Morisaki in view of Yamazaki, Yasuda, Tuffias, Miracle, Begarney, and Ogliari as detailed in the claims rejections above. Further, in the current rejections, Miracle teaches that carbon-fiber-reinforced carbon composite material (i.e. carbon-carbon composites or CCC) anisotropic properties specifically that the thermal and electrical properties along the fiber axis are excellent (i.e. high) while thermal and electrical properties across the fiber axis are poor; thus the material acts as a heat conductor along the fibers but across (i.e. perpendicular to) the fiber it acts as an insulator (page 606-607). Additionally, Begarney teaches that heat can be lost from the stage (i.e. wafer carrier 76, Fig. 3-5) through the rotation shaft (81 and 75, Fig. 3-5) of a film forming apparatus (CVD reactor, Fig. 3, abstract) (paragraph [0026], [0089], [0091]). It would be obvious to configure the carbon fiber reinforced carbon composite material to have a configuration wherein a direction perpendicular to a fiber axis of the carbon-fiber-reinforced carbon composite material and an axial direction of the rotary shaft part are parallel to each other (i.e. the across fiber direction is the vertical direction which is parallel to the axial direction of the rotary shaft) in view of teachings of Miracle and Begarney in the apparatus of modified Morisaki since arranging the fibers of the material in such a way would make the material an insulator (see teachings of Miracle) in the vertical direction thus enabling reduced thermal loss vertically from the stage through the rotary shaft (Begarney: paragraph [0026], [0089], [0091]-[0092]).
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 4, 5, 6 are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al. (US 2013/0233241 A1) teaches using carbon fiber reinforced carbon as an insulator (low heat conductive member 10, Fig. 1) between a rotary shaft (6, Fig. 1) and a crucible (4, Fig. 1) to prevent heat loss through the rotary shaft (paragraph [0019], [0026]-[0027],[0035],[0066]-[0068]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716     

/RAM N KACKAR/Primary Examiner, Art Unit 1716